                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA
 Plaintiff
 vs                                         CRIMINAL 18-0425-02CCC
 2) ANGEL ROBERTO SANTOS
 GARCIA
 Defendant


                                    ORDER

      Having considered the Report and Recommendation filed on October 15,
2018 (d.e. 36) on a Rule 11 proceeding of defendant [2] Angel Roberto Santos
García before U.S. Magistrate-Judge Bruce J. McGiverin on September 26,
2018, to which no objection has been filed, the same is APPROVED.
Accordingly, the plea of guilty of defendant is accepted. The Court FINDS that
his plea was voluntary and intelligently entered with awareness of his rights
and the consequences of pleading guilty and contains all elements of the
offense charged in the indictment. Defendant is advised, however, that the
Court will defer its decision on whether to accept or reject the parties’ Fed. R.
Crim. P. 11(c)(1)(C) plea agreement until it has reviewed the Pre-Sentence
Report.
      This case was referred to the U.S. Probation Office for preparation of a
Presentence Investigation Report since September 26, 2018. The sentencing
hearing is set for DECEMBER 20, 2018 at 1:15 PM.
      The U.S. Probation Officer is reminded that, should any objections be
raised by defendant to the PreSentence Report, the Addendum to said
PreSentence Report must specifically identify any unresolved objections, the
CRIMINAL 18-0425-02CCC                  2

grounds for the objections, and the U.S. Probation Officer’s comments on
them, as required by Fed. R. Crim. P. 32(g). The party that raised the
unresolved objections shall, within twenty-four (24) hours after the
Addendum is disclosed, state in writing whether it will insist that the unresolved
objections be ruled upon by the Court. Failure to do so will be deemed by the
Court as a withdrawal of the unresolved objections.
      SO ORDERED.
      At San Juan, Puerto Rico, on November 5, 2018.



                                     S/CARMEN CONSUELO CEREZO
                                     United States District Judge
